DETAILED ACTION
This Action is in response to Election filed 10/29/2021.
Claims 1-10 have been elected.
Claims 11-20 have been withdrawn.
Claims 1-10 have are currently pending and have been examined.


	Election/Restrictions
Applicant’s election without traverse of Claims 1-10 (Group I) in the reply filed on 10/29/2021 is acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a method for providing tokens for a future transaction. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.

Step 1:  In the present application, claims 1-10 are directed to a processes and devices which are statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding independent claim1:  
 bold below:
A method for provisioning tokens in a networked computing environment including merchants participating in payment networks, the method comprising: 
receiving, by a merchant processor, card account data of a purchase card from a cardholder; 
determining, by the merchant processor, that the card account data includes a multi- token enabled BIN; 
in response to determining that the card account data includes the multi-token enabled BIN, receiving and storing, by the merchant processor and in a merchant memory, respectively, a primary token associated with a front-of-card brand of the purchase card; 
in response to receiving the primary token, transmitting, by the merchant processor, a request for a secondary token; and 
receiving and storing, by the merchant processor and in the merchant memory, respectively, the secondary token simultaneously with storing the primary token.

The bolded limitations of claim 1, under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity (e.g. controlling transactions), a category of abstract ideas under the 2019 PEG. For example, the claim limitations recite receiving card data, determining payment information (determining BINs are associated with data), receiving and storing payment information (receive and store data associated with BINs), request further data (request secondary data associated with BINs), receive and store further data (receive and store secondary data associated with BINs) for the purposes of enacting a transaction.
Claim 1 recites a multi-party financial transaction in which a merchant processor facilitate the transaction by requesting, receiving, and storing transaction data to be utilized for transactions. 
Claim 1 thus recites commercial interactions and managing these interactions between people. These interactions include facilitating and satisfying rules, policies, and/or agreements of a transaction between entities or people, such as a financial transaction or a transaction of any kind of asset or consideration, which falls under the abstract ideas category of certain methods of organizing human activity 
According to the Applicant’s Specification [0002] the object and benefits of the recited method is to allow for merchants to have a choice in routing payments. Such a result is achievable under traditional commercial interactions of merchants designating what payment data is acceptable (e.g. the user has multiple available credentials, and the merchant designates the desired credential). The present invention describes no more than conventional operations to solve these conventional problems involving the organization of human financial activity. The only difference between the described traditional solutions to these problems and the present invention is the use of a specific arrangement of general purpose computers in a computing environment to facilitate the traditional solutions for organizing human financial activity. That is, the claims merely recite the abstract idea in a computing environment and applies it in said environment.	No additional claim elements differentiate the limitations from processes having common aspects of organizing human activity. 
Therefore, claim 1 falls under (as least) certain methods of organizing human activity (an enumerated group of a judicial exception). Accordingly, claim 1 recites at least one abstract idea (the judicial exception) consistent with the 2019 PEG. 
The analysis thus proceeds to Step 2A.2.

Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain a concept sufficient to integrate the claimed abstract idea into a practical application.
Claim 1 recites the additional elements in bold below:
A method for provisioning tokens in a networked computing environment including merchants participating in payment networks, the method comprising: 
receiving, by a merchant processor, card account data of a purchase card from a cardholder; 
determining, by the merchant processor, that the card account data includes a multi- token enabled BIN; 
token enabled BIN, receiving and storing, by the merchant processor and in a merchant memory, respectively, a primary token associated with a front-of-card brand of the purchase card; 
in response to receiving the primary token, transmitting, by the merchant processor, a request for a secondary token; and 
receiving and storing, by the merchant processor and in the merchant memory, respectively, the secondary token simultaneously with storing the primary token.

The additional elements of processors, memories, and computing environments merely apply the abstract idea of the multi-party financial transaction described above in a technological environment of a computer network that is recited at a high level of generality. There is no impact on the abstract idea itself just because it is implemented on or through the additional computer elements.
Additional hardware/software elements are recited in neither the claims nor the specifications. Therefore there is no addition to the generally recited computer hardware elements of claim 1 described above. The mere nominal recitation of generic computer elements performing such generic computer functions as recited in claim 1, that is, “receiving,” “determining,” “storing,” etc. does not differentiate the claim limitations from generic methods of organizing human activities. The computers are merely providing a generic technological environment. 
Similarly the recitation of “token” merely describes a form of information/data utilized in generic computing environments. No specific structural or require processes are recited that would inform that the “token” is anything outside of generic computing data that may be used in the generic computing network as recited.
Therefore the additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in a particular technological environment (here, a network of computers) that includes generic hardware. See MPEP 2106.05(h). In other words, claim 1 does not go beyond generally linking the abstract ideas to a technological environment. 


Accordingly, alone and in combination, the additional elements of claim 1 do not integrate the abstract ideas into a practical application. Therefore, claim 1 is directed to at least one abstract idea not integrated into a practical application, and the analysis proceeds to Step 2B.

Under Step 2B the claims are evaluated to determine if the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, using additional elements to perform the generic computer functions noted amounts to no more than mere instructions to apply the abstract ideas using generic computer components and environments, and thus, cannot provide an inventive concept sufficient to transform the abstract idea. Because the instructions and processes embody the abstract ideas, the claim itself is merely a recitation of the abstract ideas and an instruction to apply them on a computer. Therefore, independent claim 1 remains ineligible.

Dependent claim 2 recites:
The method of claim 1, wherein receiving and storing the primary token comprises receiving and storing the primary token from a primary token service provider (TSP).
 The step of “receiving and storing.... token” recites the same abstract ideas of claim 1, and the claim recites no further specificity regarding the computing devices aside from a generic descriptor of “token service provider”. The claim merely recites where the data being received is from. Such a description of the arrangement of generic computing devices and inclusion of more devices into a generic network does not integrate the abstract ideas into a practical application. Receiving and storing data from a variety of sources is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent claim 3 recites:
The method of claim 1, wherein the transmitting comprises transmitting the request for the secondary token to a secondary TSP processor of a secondary TSP associated with a back-of-card brand of the purchase card.
 The step of “transmitting the request to a secondary processor” recites the same abstract ideas of claim 1, and the claim recites no further specificity regarding the computing devices aside from a generic descriptor of “token service provider”. The claim merely recites where the data is being sent. Such a description of the arrangement of generic computing devices and inclusion of more devices into a generic network does not integrate the abstract ideas into a practical application. Receiving and storing data from a variety of sources is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent claim 4 recites:
The method of claim 3, further comprising generating and transmitting, by the secondary TSP processor, the secondary token to the merchant processor in response to receiving the request for the secondary token from the merchant processor.
 The step of “generating and transmitting…the secondary token” recites the same abstract ideas of claims 1 and 3, and the claim recites no further specificity regarding the computing devices aside from a generic descriptor of “token service provider”. The claim merely recites that data is formed and sent. Such a description of the arrangement of generic computing devices and inclusion of more devices into a generic network does not integrate the abstract ideas into a practical application. Generating data and sending data to/from a variety of sources is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent claim 5 recites:
The method of claim 4, further comprising transmitting, by the secondary TSP processor and in response to receiving the request for the secondary token from the merchant processor, a card account data verification request for verification by a card issuer.
 The step of “transmitting … request” recites the same abstract ideas of claims 1, 3-4, and the claim recites no further specificity regarding the computing devices aside from a generic descriptor of “token service provider”. The claim merely recites that a request is sent between devices. Such a description of the arrangement of generic computing devices and inclusion of more devices into a generic network does not integrate the abstract ideas into a practical application. Requesting verification data to/from a variety of sources is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent claim 6 recites:
The method of claim 5, further comprising receiving, by the secondary TSP processor, a verification message indicating that the card account data is verified.


Dependent claim 7 recites:
The method of claim 6, wherein generating and transmitting the secondary token comprises generating and transmitting the secondary token in response to receiving the verification message.
The step of “generating and transmitting… the secondary token” recites the same abstract ideas of claims 1, 3-6, and the claim recites no further specificity regarding the computing devices. The claim merely recites that a token is sent in response to data. Such a description of the arrangement of generic computing devices and inclusion of more devices into a generic network does not integrate the abstract ideas into a practical application. Receiving verification data and sending data as a result is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent claim 8 recites:
The method of claim 1, wherein the purchase card is a debit card.
The claim recites descriptive, not positively recited limitations of elements found in claim 1. Specifically, claim 8 recites a narrower interpretation of the purchase card of claim 1. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Specifically, while the claim recites the card as being a debit card, the claim does not recite a particular way in which a debit card would be processed differently from any other purchase card. 

Dependent claim 9 recites:
The method of claim 2, wherein the primary TSP is associated with a payment network for the front-of-card brand.
The claim recites descriptive, not positively recited limitations of elements found in claim 2. Specifically, claim 9 recites a narrower interpretation of the TSP of claim 2. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Specifically, while the claim recites the TSP as being associated with a front-of-card payment network brand, the claim does not recite a particular way in which such a brand is determined, how the association is made/determined, how different brands would affect the processes being performed, etc. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 

Dependent claim 10 recites:
The method of claim 3, wherein the secondary TSP is associated with a payment network for the back-of-card brand.
The claim recites descriptive, not positively recited limitations of elements found in claim 3. Specifically, claim 10 recites a narrower interpretation of the secondary TSP of claim 3. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Specifically, while the claim recites the secondary TSP as being associated with a back-of-card payment network brand, the claim does not recite a particular way in which such a brand is determined, how the association is made/determined, how different brands would affect the processes 

In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract ideas into a patent eligible application of the abstract ideas such that the claims amount to significantly more than the abstract ideas themselves. The claims do not recite an improvement to another technology or technical field, recite an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking one or more abstract ideas to a particular technological environment. 
Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non‐statutory subject matter.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KUMNICK (US 2015/0112871 A1) teaches a similar process where token BINs may be associated with a multiple of transaction processing networks and tokens may be processed based on verification. However, this seems to differ from the current application in that the current invention receives multiple tokens from providers (e.g. networks of KUMNICK) based on an initial BIN/verification and the tokens are used later in a transaction, whereas KUMNICK seems to shows that a single token is associated with multiple processing networks and is routed based on verification. ([0033]: “In some embodiments, a single token BIN translation table entry may identify, for a token BIN, multiple payment processing networks that are eligible to process transactions for using that token BIN. The multiple payment processing networks may include both credit processing networks, debit processing networks, or other types of processing networks (e.g., prepaid account payment processing networks, hybrid networks for both credit and debit, etc.). In some embodiments, a token BIN may be associated with multiple types of networks (e.g., debit networks, credit networks, and prepaid networks), and/or multiple networks of a particular type (e.g., multiple credit networks).”. [0091]: “The flow 400 also includes, at block 410, identifying, based upon the token issuer identifier (e.g., token BIN) from the token, an entry of a plurality of entries of a token translation table (e.g., token BIN translation table). The entry identifies a plurality of payment processing networks that are eligible to process transactions associated with the token issuer identifier (e.g., token BIN). The entry further identifies a plurality of verification methods corresponding to the plurality of payment processing networks. In some embodiments one or more of the verification methods is "signature," "PIN," or "no-signature." In some embodiments, the identifying includes using the token issuer identifier as an index into the token translation table to identify the entry.”)
POWELL (US 2015/0242853 A1) teaches process that multiple tokens may start with the same BIN, but does not seem to disclose that such tokens are associated with different providers and processed differently by the merchant.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        01/24/2022